DETAILED ACTION
This communication is response to the application filed 03/01/2021. Claims 1-16 are pending and presented for examination. A preliminary amendment submitted 03/01/2021 is acknowledged.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/01/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. 2004/0263321 to Hair, III et al. (hereafter Hair) in view of EP 1148399 AI to Hinrichs et al. (hereafter Hinrichs).

Regarding claim 1, Hair discloses a method for addressing at least one bus subscriber, in particular a control device or sensor, which is connected to a bus system for the purpose of exchanging data, and which is supplied with DC voltage in order to supply the bus subscriber with supply voltage rectified as defined via a DC voltage input of said bus subscriber (see Hair, ¶ 0008: a system that includes a pair of wires, a power source adapted to supply a DC voltage, a controller, and a plurality of nodes. The pair of wires is used to connect the controller to the plurality of nodes, providing both power and bidirectional data transmission for the nodes. In this embodiment, the controller includes a controller microprocessor, a current sensor, and a current receiver circuit. Each node includes an active current sink, a node microprocessor, and a load, which may be either a sensor or an actuator; ¶ 0032: method and system for transmitting power and bidirectional data between a central unit (the "controller") and a plurality of nodes, which are connected to either sensor or actuator "loads." The present invention requires only two wires for connecting the controller to the plurality of nodes, although more than two wires could be used if so desired. Both power and data are sent simultaneously through the two wires. Power is provided as a DC voltage difference),
wherein each bus subscriber detects the polarity of the DC voltage at its DC voltage input, selects a predefined address depending on the detected polarity, and assigns the selected address to itself for the purpose of exchanging the data (see Hair, ¶ 0013: Data is sent from the controller to the node by switching the polarity of the DC voltage on the set of wires, and data is sent from the node to the controller by actively sinking current on the set of wires; ¶ 0032: Data is sent in a first direction (from the controller to one of the plurality of nodes) by switching the polarity of the DC voltage, and in a second direction (from one of the plurality of nodes to the controller) by actively sinking current at the node; ¶ 0063: a method for transmitting both power and bidirectional data over a set of wires. Power is provided as a uniform DC voltage on the set of wires. In an embodiment of the method, data is transmitted from a controller through the set of wires to a node by switching the polarity of the DC voltage on the set of wires and data is transmitted from the node to the controller through the set of wires by active sinking current at the node; ¶ 0080: After node address $01 has been sent (by voltage polarity reversal), the microprocessor at node address $01 responds with data for node $01). 
Hair does not explicitly disclose assigning address. However, since Hair discloses detecting polarity of the DC voltage and sending data through the wire and sending node address by voltage polarity reversal, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the node address of Hair as the assigned address based on user design preference for efficient data transmission.
Also, Hinrichs discloses the teaching of assigning address to the node based on detected polarity DC supply (see Hinrichs, page 3, 3rd ¶: The operating voltage is a direct voltage, so that the different polarity leads to the same control of these two participants their actuators face each other in the opposite direction would adjust. By interposing a full diode bridge between the DC supply network and the actuator devices are reached one that the operating voltage applied to the actuator devices has identical polarity in all actuator devices. By tapping one of the two input terminals of the full diode bridge the polarity of the subscriber with the DC voltage supply network can be detected. In addition to the data for the target adjustment range are then also the type of polarity as the operating parameters Target operating parameters saved. These records are then assigned again the address data, so that now despite the same adjustment paths between two participants or two actuator devices with the same Adjustment path can be distinguished, which again makes it clear Address assignment can come;  page 4, last ¶ - page 5, 1st and 2nd ¶; page 6, 1st ¶).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of assigning selected address to the node based on the polity of the DC voltage as taught by Hinrichs and incorporate it into the system of Hair for efficient data communication in a bus system.

Regarding claim 2, Hair in view of Hinrichs discloses the according to claim 1, wherein a rectifier integrated in the bus subscriber, in particular a bridge rectifier, rectifies the DC voltage present at the DC voltage input for supplying the bus subscriber with the supply voltage rectified as defined (see Hair, ¶ 0010: power is received at each node through a full-wave rectifier (in an embodiment, a diode bridge) and a passive filter; ¶ 0062: Each node includes a full-wave bridge rectifier 410 with a capacitor 402 that is selected to match the load; ¶ 0069: the bridge rectifier 410 switches the power of the input lines to the proper polarities for +POW and -POW on each node).

Regarding claim 3, Hair in view of Hinrichs discloses the method according to claim 1, Hair does not explicitly disclose wherein a computing unit of the bus subscriber detects the polarity of the DC voltage at the C voltage input, in particular by determining the potential in at least one path of the DC voltage input.
However, Hinrichs discloses wherein a computing unit of the bus subscriber detects the polarity of the DC voltage at the C voltage input, in particular by determining the potential in at least one path of the DC voltage input (see Hinrichs, page 5, 6th ¶: In contrast to the bus system 10, in which all participants 16 to 22 in are connected in the same way to the voltage supply network 14 (same polarity), are the two participants in the bus system 10 'of FIG. 2 16, 22, whose actuators in the form of flaps 32 have an equally long adjustment path 34 can travel in different ways with the power supply network 14 connected. The connection 36 of the subscriber 16 is in the Minus or ground potential of the supply network 14 connected while the connection 36 of the subscriber 22 is connected to the plus potential. The Terminal 38 of the subscriber 16 is connected to the plus potential while the connection 38 of the subscriber 22 with the negative or ground potential of the supply network 14 is connected. So now this different Polarity with the same control of the participants 16,22 by the Control unit 34 does not adjust the flaps 32 of the participants 16, 22 affects in different directions is the electric motors 28 and Control circuits 30 upstream of a rectifier 40, which as Full bridge with diodes or switched transistors is formed, as in Fig. 2 is shown).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Hinrichs and incorporate it into the system of Hair to achieve automatic addressing of components of bus system.

Regarding claim 4, Hair in view of Hinrichs discloses the method according to Claim 1, Hair does not explicitly disclose wherein the bus subscriber taps the DC voltage present at the DC voltage input lowers the tapped voltage, in particular by means of a voltage divider of the bus subscriber, and detects the polarity for the tapped and reduced voltage to establish the polarity of the DC voltage at the DC voltage input.
However, Hinrichs discloses wherein the bus subscriber taps the DC voltage present at the DC voltage input lowers the tapped voltage, in particular by means of a voltage divider of the bus subscriber, and detects the polarity for the tapped and reduced voltage to establish the polarity of the DC voltage at the DC voltage input (see Hinrichs, page 3, 3rd ¶: The operating voltage is a direct voltage, so that the different polarity leads to the same control of these two participants their actuators face each other in the opposite direction would adjust. By interposing a full diode bridge between the DC supply network and the actuator devices are reached one that the operating voltage applied to the actuator devices has identical polarity in all actuator devices. By tapping one of the two input terminals of the full diode bridge the polarity of the subscriber with the DC voltage supply network can be detected. In addition to the data for the target adjustment range are then also the type of polarity as the operating parameters Target operating parameters saved; page 5, 7th ¶: Detection can now be made through the tap 46 of one of the two input terminals 42 in what way the subscriber 16, 22 with the power supply network 14 is connected. So it is about the polarity and the tap 46 a differentiation criterion between the two participants 16, 22 is available, around these two participants, their flaps 32 between their two End positions cover the same travel paths 34).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Hinrichs and incorporate it into the system of Hair to achieve automatic addressing of components of bus system.

Regarding claim 5, Hair in view of Hinrichs discloses the method according to claim 1, wherein the DC voltage input is supplied with the DC voltage via the bus system (see Hair, ¶ 0008: a system that includes a pair of wires, a power source adapted to supply a DC voltage, a controller, and a plurality of nodes. The pair of wires is used to connect the controller to the plurality of nodes, providing both power and bidirectional data transmission for the nodes; ¶ 0013: power from a DC voltage power source is supplied to the nodes through a set of wires; ¶ 0034: The system 100 includes a battery 110 as a power source, a current sensor and current receiver circuit 105, a controller microprocessor 125, and a driver 120. A voltage/current input/output ("V/C I/O") line and battery ground ("BG") line connect the current sensor and current receiver circuit 105 and the driver 120).

Regarding claim 7, it is rejected for the same reasons as set forth in claim 1. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 1.

Regarding claim 8, it is rejected for the same reasons as set forth in claim 2. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 2.

Regarding claim 9, it is rejected for the same reasons as set forth in claim 3. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 3.

Regarding claim 10, it is rejected for the same reasons as set forth in claim 4. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 4.


Regarding claim 11, Hair in view of Hinrichs discloses a system consisting of a bus system and exactly two bus subscriber according to claim 7, Hair does not explicitly disclose “which are connected to the same DC voltage source in such manner that said bus subscribers can be supplied with DC voltage with mutually opposite polarities at their DC voltage inputs.”
However, Hinrichs discloses  two bus subscriber are connected to the same DC voltage source in such manner that said bus subscribers can be supplied with DC voltage with mutually opposite polarities at their DC voltage inputs (see Hinrichs, page 3, 3rd ¶: Another possibility is to see the two participants of each pair of participants with actuator devices, the actuators of the have the same adjustment path, different with the operating voltage Poland. The operating voltage is a direct voltage, so that the different polarity leads to the same control of these two participants their actuators face each other in the opposite direction would adjust).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Hinrichs and incorporate it into the system of Hair to achieve automatic addressing of components of bus system.

Regarding claim 12, Hair in view of Hinrichs discloses the system according to claim 11, wherein the DC voltage input can be supplied with the DC voltage via a bus system (see Hair, ¶ 0008: a system that includes a pair of wires, a power source adapted to supply a DC voltage, a controller, and a plurality of nodes. The pair of wires is used to connect the controller to the plurality of nodes, providing both power and bidirectional data transmission for the nodes; ¶ 0013: power from a DC voltage power source is supplied to the nodes through a set of wires; ¶ 0034: The system 100 includes a battery 110 as a power source, a current sensor and current receiver circuit 105, a controller microprocessor 125, and a driver 120. A voltage/current input/output ("V/C I/O") line and battery ground ("BG") line connect the current sensor and current receiver circuit 105 and the driver 120).

Regarding claim 14, Hair in view of Hinrichs discloses a motor vehicle equipped with a system which includes a bus system and at least one bus subscriber connected to the bus system, in particular a control device or sensor, wherein the motor vehicle has means for performing a method according to claim 1 (see Hair, Fig 1; Fig 5A; Fig 5B; ¶ 0002: One important application of microprocessors has been in the control of electronic devices installed in vehicles, including automobiles, buses, and airplanes. In the past, many critical automobile functions have been accomplished mechanically. Automobile functions such as like wheel differential adjustments and engine timing are now controlled using sensors and actuators electrically connected to microprocessors; ¶ 0012: The present invention may be implemented in a variety of environments, including passenger vehicles (such as automobiles, motorcycles, or buses), aircraft (such as commercial or military airplanes, helicopters, or rockets), and buildings (such as homes or offices); ¶ 0035: In an embodiment of the present invention in which the system is installed in a passenger vehicle, such as an automobile, motorcycle, or bus, the power source would generally be an electrochemical cell (i.e., a battery); ¶ 0086).

Regarding claim 15, Hair in view of Hinrichs discloses a  motor vehicle equipped with a system which includes a bus system and at least one bus subscriber connected to the bus system, in particular a control device or sensor, wherein the bus subscriber is designed according to Claim 7 (see Hair, Fig 1; Fig 5A; Fig 5B; ¶ 0002: One important application of microprocessors has been in the control of electronic devices installed in vehicles, including automobiles, buses, and airplanes. In the past, many critical automobile functions have been accomplished mechanically. Automobile functions such as like wheel differential adjustments and engine timing are now controlled using sensors and actuators electrically connected to microprocessors; ¶ 0012: The present invention may be implemented in a variety of environments, including passenger vehicles (such as automobiles, motorcycles, or buses), aircraft (such as commercial or military airplanes, helicopters, or rockets), and buildings (such as homes or offices); ¶ 0035: In an embodiment of the present invention in which the system is installed in a passenger vehicle, such as an automobile, motorcycle, or bus, the power source would generally be an electrochemical cell (i.e., a battery); ¶ 0086).

Regarding claim 11, Hair in view of Hinrichs discloses a motor vehicle equipped with a system which includes a bus system and at least one bus subscriber connected to the bus system, in particular a control device or sensor, wherein the system is designed according to Claim 11 (see Hair, Fig 1; Fig 5A; Fig 5B; ¶ 0002: One important application of microprocessors has been in the control of electronic devices installed in vehicles, including automobiles, buses, and airplanes. In the past, many critical automobile functions have been accomplished mechanically. Automobile functions such as like wheel differential adjustments and engine timing are now controlled using sensors and actuators electrically connected to microprocessors; ¶ 0012: The present invention may be implemented in a variety of environments, including passenger vehicles (such as automobiles, motorcycles, or buses), aircraft (such as commercial or military airplanes, helicopters, or rockets), and buildings (such as homes or offices); ¶ 0035: In an embodiment of the present invention in which the system is installed in a passenger vehicle, such as an automobile, motorcycle, or bus, the power source would generally be an electrochemical cell (i.e., a battery); ¶ 0086).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent 10,666,456 to Scharf discloses arrangement with at least two bus subscribers.
US Pub. 2014/0095749 to LAMBRECHTS discloses method for addressing the participants of a bus system.
US Pub. 2016/0285653 to Walker et al. discloses subscriber station for a bus system and method for reducing wire-bound emissions in a bus system.
US Pub. 2021/0006431 to Pannwitz et al. discloses transmitter/receiver device for a bus system and method for reducing conducted emissions.
US Patent 4,785,465 to Lang et al. discloses circuit arrangement for serial data transmission between a plurality of subscriber stations.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHEED GIDADO whose telephone number is (571)270-7645. The examiner can normally be reached Monday - Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RASHEED GIDADO/           Primary Examiner, Art Unit 2464